1                                                                      The Honorable Barbara J. Rothstein
2

3

4

5

6

7
                            IN THE UNITED STATES DISTRICT COURT
8                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
9
       NORTHWEST ENVIRONMENTAL
10     ADVOCATES, an Oregon non-profit                      NO. 2:19-cv-02079-BJR
11     corporation,
                                                            ORDER GRANTING JOINT
12                                 Plaintiff,               MOTION FOR EXTENSION OF
                                                            TIME
13             v.
14
       UNITED STATES
15     ENVIRONMENTAL PROTECTION
       AGENCY,
16
                                   Defendant.
17

18
            Pursuant to the Parties’ Joint Motion for Extension of Time (June 2, 2021), and LCR 7(j),
19
     the June 11, 2021 deadline and the June 25, 2021 deadline in the Court’s order dated February 17,
20
     2021 (ECF No. 31) are hereby stricken. On or before August 10, 2021, the parties shall file a joint
21

22   proposal for further proceedings in this case.

23          Dated this 3rd day of June, 2021.

24

25

26                                                    Hon. Barbara J. Rothstein
                                                      United States District Judge


      ORDER GRANTING JOINT MOTION FOR
      EXTENSION OF TIME - 1
